** ATTORNEY GENERAL HENRY HAS ASKED THAT I RESPOND TO YOUR RECENT REQUEST TO REVIEW AND UPDATE THE STATUS OF ATTORNEY GENERAL'S OPINION NO. 83-292, DATED MARCH 16, 1984, TO STATE REPRESENTATIVE STEVE LEWIS; SPECIFICALLY, SECTION II OF THAT OPINION REGARDING "EXISTING SCHOOL BUILDINGS" AND WHETHER THEY MUST MEET LOCAL CITY BUILDING CODES.
AS WE HAVE DISCUSSED, THERE DOES NOT APPEAR TO BE AN APPLICABLE OKLAHOMA LAW WHICH WOULD REQUIRE SCHOOL DISTRICTS TO COMPLY WITH STATE BUILDING CODES WITH REGARD TO THEIR "EXISTING SCHOOL BUILDINGS". THUS, A SCHOOL DISTRICT NEED ONLY COMPLY WITH LOCAL, STATE AND NATIONAL BUILDING CODES WHEN SUCH SCHOOL DISTRICT IS EMBARKING ON NEW CONSTRUCTION OR AN ALTERATION TO AN EXISTING STRUCTURE. CONSEQUENTLY, ATTORNEY GENERAL OPINION 83-292 STANDS AS DRAFTED AND THIS OFFICE WILL TAKE NO FURTHER ACTION CONCERNING THIS MATTER AT THIS TIME.
(BUILDING CODE/INSPECTION CODE/MUNICIPAL CODE/SCHOOL BUILDINGS)
(ROBERT T. RALEY)